Exhibit 10.1

 

Execution Version

 

GUARANTY AGREEMENT

 

(REVOLVING CREDIT AGREEMENT)

 

This Guaranty Agreement dated as of January 25, 2019 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, this
“Guaranty”) is executed by (a) the undersigned Persons identified on the
signature pages attached hereto, and (b) each Person that becomes a “Guarantor”
hereunder pursuant to the terms of Section 16 hereof (each such Person together
with the Persons identified under the caption “Guarantors”  on the signature
pages attached hereto, collectively, the “Guarantors” and each individually a
“Guarantor”) in favor of Bank of America, N.A., as Administrative Agent (as
defined in the below described Revolving Credit Agreement) for the ratable
benefit of the Lender Parties (as defined in the Revolving Credit Agreement).

 

INTRODUCTION

 

A.                                    This Guaranty is entered into in
connection with that certain Revolving Credit Agreement dated as of December 11,
2018 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Revolving Credit Agreement”), among the
Borrower, the lenders party thereto from time to time (each individually a
“Lender” and collectively the “Lenders”), Bank of America, N.A., as
Administrative Agent and as Swing Line Lender, and each of Bank of America,
N.A., Bank of Montreal, Royal Bank of Canada, Citibank, N.A. and Wells Fargo
Bank, National Association as an L/C Issuer.

 

B.                                    Each Guarantor is a Subsidiary of the
Borrower and will derive substantial direct and indirect benefits from the
transactions contemplated by the Revolving Credit Agreement and the other Loan
Documents (as defined in the Revolving Credit Agreement).

 

C.                                    Each Guarantor is executing and
delivering, or becoming a party to, this Guaranty (i) to induce the Lenders to
provide Loans under the Revolving Credit Agreement, (ii) to induce the L/C
Issuers to provide Letters of Credit under the Revolving Credit Agreement, (iii)
to induce the Swing Line Lender to make Swing Line Loans under the Revolving
Credit Agreement, and (iv) intending it to be a legal, valid, binding,
enforceable and continuing obligation of such Guarantor.

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, each
Guarantor hereby agrees as follows:

 

Section 1.                                           Definitions.  All
capitalized terms not otherwise defined in this Guaranty that are defined in the
Revolving Credit Agreement shall have the meanings assigned to such terms by the
Revolving Credit Agreement.

 

Section 2.                                           Guaranty.

 

(a)                                 Each Guarantor hereby absolutely,
unconditionally and irrevocably guarantees the punctual payment and performance,
when due, whether at stated maturity, by acceleration or otherwise, of all
Obligations (collectively, the “Guaranteed Obligations”).  Without limiting the
generality of the foregoing, each Guarantor’s liability shall extend to all
amounts that constitute part of the Guaranteed Obligations and would be owed by:
(i) the Borrower or any other Loan Party to the Administrative Agent, any L/C
Issuer, the Swing Line Lender, or any other Lender under the Loan Documents, and
(ii) the Borrower or any other Loan Party to the extent constituting
Obligations, in any

 

--------------------------------------------------------------------------------



 

event, but for the fact that they are unenforceable or not allowable due to
insolvency or the existence of a bankruptcy, reorganization or similar
proceeding involving the Borrower or such other Loan Party.

 

(b)                                 Anything contained in this Guaranty to the
contrary notwithstanding, the obligations of any Guarantor under this Guaranty
on any date shall be limited to a maximum aggregate amount equal to the largest
amount that would not, on such date, render its obligations hereunder subject to
avoidance as a fraudulent transfer or conveyance under Section 548 of the
Bankruptcy Code of the United States or any applicable provisions of comparable
laws relating to bankruptcy, insolvency, or reorganization, or relief of debtors
(collectively, the “Fraudulent Transfer Laws”), but only to the extent that any
Fraudulent Transfer Law has been found in a final non-appealable judgment of a
court of competent jurisdiction to be applicable to such obligations as of such
date, in each case:

 

(1)                                 after giving effect to all liabilities of
each Guarantor, contingent or otherwise, that are relevant under the Fraudulent
Transfer Laws, but specifically excluding:

 

(i)                                     any liabilities of such Guarantor in
respect of intercompany indebtedness owing to the Borrower or other Affiliate of
the Borrower to the extent that such indebtedness would be discharged in an
amount equal to the amount paid by such Guarantor hereunder; and

 

(ii)                                  any liabilities of such Guarantor under
this Guaranty; and

 

(2)                                 after giving effect as assets to the value
(as determined under the applicable provisions of the Fraudulent Transfer Laws)
of any rights to subrogation, reimbursement, indemnification or contribution of
such Guarantor pursuant to applicable law or pursuant to the terms of any
agreement.

 

(c)                                  This is a guaranty of payment and not of
collection and the Guarantor shall make all payments hereunder without offset or
counterclaim.

 

Section 3.                                           Guaranty Absolute.  Each
Guarantor guarantees that the Guaranteed Obligations will be paid strictly in
accordance with the terms of the Loan Documents, regardless of any law,
regulation or order now or hereafter in effect in any jurisdiction affecting any
of such terms or the rights of any Lender Party with respect thereto.  The
obligations of each Guarantor under this Guaranty are joint and several and
independent of the obligations of any other Person under the Loan Documents, and
a separate action or actions may be brought and prosecuted against any Guarantor
to enforce this Guaranty, irrespective of whether any action is brought against
the Borrower or any other Person or whether the Borrower or any other Person is
joined in any such action or actions. The liability of each Guarantor under this
Guaranty shall be irrevocable, absolute and unconditional irrespective of, and
each Guarantor hereby irrevocably waives any defenses it may now or hereafter
have in any way relating to, any or all of the following:

 

(a)                                 any lack of validity or enforceability of
any Loan Document or any agreement or instrument relating thereto or any part of
the Guaranteed Obligations being irrecoverable;

 

(b)                                 any change in the time, manner or place of
payment of, or in any other term of, all or any of the Guaranteed Obligations or
any other obligations of any Person under the Loan Documents or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to the Borrower or otherwise;
provided that this clause (b) shall not limit the terms of Section 10.01 of the
Revolving Credit Agreement with respect to the Borrower;

 

2

--------------------------------------------------------------------------------



 

(c)                                  any taking, exchange, release or
non-perfection of any collateral, or any taking, release or amendment or waiver
of or consent to departure from any other guaranty, for all or any of the
Guaranteed Obligations;

 

(d)                                 any manner of application of collateral, or
proceeds thereof, to all or any of the Guaranteed Obligations, or any manner of
sale or other disposition of any collateral for all or any of the Guaranteed
Obligations;

 

(e)                                  any change, restructuring or termination of
the corporate structure or existence of the Borrower, any other Loan Party, or
any of their respective Subsidiaries;

 

(f)                                   any failure of any Lender Party to
disclose to the Borrower or any other Guarantor any information relating to the
business, condition (financial or otherwise), operations, properties or
prospects of any Person now or in the future known to any Lender Party (and each
Guarantor hereby irrevocably waives any duty on the part of any Lender Party to
disclose such information);

 

(g)                                  any signature of any officer of the
Borrower or any other Person being mechanically reproduced in facsimile or
otherwise; or

 

(h)                                 any other circumstance or any existence of
or reliance on any representation by any Lender Party that might otherwise
constitute a defense available to, or a discharge of, the Borrower, any other
Guarantor or any other guarantor, surety or other Person (other than Payment in
Full (as defined below)).

 

Section 4.                                           Continuation and
Reinstatement, Etc.  Each Guarantor agrees that, to the extent that payments of
any of the Guaranteed Obligations are made or deemed made pursuant to set-off
rights, and such payments or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, or otherwise required to
be repaid, then to the extent of such repayment the Guaranteed Obligations shall
be reinstated and continued in full force and effect as of the date such initial
payment occurred.

 

Section 5.                                           Waivers and
Acknowledgments.

 

(a)                                 Each Guarantor hereby waives promptness,
diligence, presentment, notice of acceptance and any other notice (other than
any notices required by the Loan Documents) with respect to any of the
Guaranteed Obligations and this Guaranty and any requirement that any Lender
Party exhaust any right or take any action against the Borrower or any other
Person.

 

(b)                                 Each Guarantor hereby irrevocably waives any
right to revoke this Guaranty, and acknowledges that this Guaranty is continuing
in nature and applies to all Guaranteed Obligations, whether existing now or in
the future.

 

(c)                                  Each Guarantor acknowledges that it will
receive substantial direct and indirect benefits from the financing arrangements
involving the Borrower and the other Loan Parties contemplated by the Loan
Documents, and that the waivers set forth in this Guaranty are knowingly made in
contemplation of such benefits.

 

3

--------------------------------------------------------------------------------



 

Section 6.                                           Subrogation and
Subordination.

 

(a)                                 Each Guarantor will not exercise any rights
that it may now have or hereafter acquire against the Borrower or any other
Guarantor to the extent that such rights arise from the existence, payment,
performance or enforcement of such Guarantor’s obligations under this Guaranty,
including, without limitation, any right of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of any Lender Party against the Borrower or any other Guarantor,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including, without limitation, the right to take or
receive from the Borrower or any other Guarantor, directly or indirectly, in
cash or other property or by set-off or in any other manner, payment or security
on account of such claim, remedy or right, unless and until the Payment in Full
has occurred.  If any amount shall be paid to any Guarantor in violation of the
preceding sentence at any time until the Payment in Full has occurred, such
amount shall be held in trust for the benefit of the Lender Parties and shall
forthwith be paid to the Administrative Agent to be credited and applied to the
Guaranteed Obligations and any and all other amounts payable by any Guarantor
under this Guaranty, whether matured or unmatured, in accordance with the terms
of the Loan Documents.

 

(b)                                 Each Guarantor hereby agrees that the
payment of any and all Indebtedness now or hereafter owing to such Guarantor by
the Borrower or any other Guarantor (herein collectively called the
“Subordinated Debt”) is and will be subordinate and junior in right of payment
and enforcement to the prior payment and enforcement in full of the Guaranteed
Obligations.  Whenever any Event of Default has occurred and is continuing, the
Administrative Agent may, in its sole discretion, give notice to the Borrower
and the other Guarantors that no payment shall be made or accepted on any
Subordinated Debt, and upon receipt of such notice no Guarantor will make or
receive any payment on Subordinated Debt unless and until the Payment in Full
has occurred, all Events of Default are waived or cured, or the Administrative
Agent consents to such payment.  In addition, whenever any Event of Default has
occurred and is continuing, no Guarantor will exercise or enforce any creditors’
rights or remedies that it may have against the Borrower or any Subsidiary, or
foreclose, repossess, sequester, or otherwise institute any action or proceeding
(whether judicial or otherwise, including the commencement of any insolvency
proceeding) to enforce any Subordinated Debt unless and until the Payment in
Full has occurred, all Events of Default are waived or cured, or the
Administrative Agent otherwise consents.

 

Section 7.                                           Representations and
Warranties.  Each Guarantor hereby represents and warrants as follows:

 

(a)                                 Such Guarantor benefits directly or
indirectly from executing this Guaranty.

 

(b)                                 Such Guarantor has, independently and
without reliance upon any Lender Party and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Guaranty, and such Guarantor has established
adequate means of obtaining from the Borrower and each other relevant Person on
a continuing basis information pertaining to, and is now and on a continuing
basis will be completely familiar with, the business, condition (financial and
otherwise), operations, properties and prospects of the Borrower and each other
relevant Person.

 

(c)                                  The obligations of such Guarantor under
this Guaranty are the valid, binding and legally enforceable obligations of such
Guarantor (except (i) as limited by applicable Debtor Relief Laws and general
principles of equity which may limit the right to obtain equitable remedies
(whether applied by a court of law or equity) and (ii) as to the enforceability
of provisions for indemnification and the limitations thereon arising as a
matter of law or public policy) and the execution and delivery of this Guaranty
by such Guarantor has been duly and validly authorized in all respects by such
Guarantor, and the Person who is executing and delivering this Guaranty on
behalf of such Guarantor has full power, authority and legal right to so do, and
to observe and perform all of the terms and conditions of this Guaranty on such
Guarantor’s part to be observed or performed.

 

4

--------------------------------------------------------------------------------



 

Section 8.                                           Right of Set-Off.  Upon the
occurrence and during the continuance of any Event of Default, any Lender or the
Administrative Agent, any L/C Issuer, the Swing Line Lender and any other Lender
Party is hereby authorized at any time, to the fullest extent permitted by law,
to set off and apply any deposits (general or special (except trust and escrow
accounts), time or demand, provisional or final) and other indebtedness owing by
such Lender Party to the account of any Guarantor against any and all of the
obligations of any Guarantor under this Guaranty, irrespective of whether or not
such Lender Party shall have made any demand under this Guaranty and although
such obligations may be contingent and unmatured.  Such Lender Party shall
promptly notify any Guarantor after any such set-off and application is made,
provided that the failure to give such notice shall not affect the validity of
such set-off and application.  The rights of the Lender Parties under this
Section 8 are in addition to other rights and remedies (including, without
limitation, other rights of set-off) which any Lender Party may have.

 

Section 9.                                           Amendments, Etc.  No
amendment or waiver of any provision of this Guaranty and no consent to any
departure by any Guarantor therefrom shall in any event be effective, except in
accordance with Section 10.01 of the Revolving Credit Agreement, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.

 

Section 10.                                    Notices, Etc.  All notices and
other communications provided for hereunder shall be given and become effective
as provided in Section 10.02 of the Revolving Credit Agreement and shall be sent
(a) if to any Guarantor, to such Guarantor at the address of the Borrower
specified in or pursuant to the Revolving Credit Agreement and (b) if to the
Administrative Agent, any L/C Issuer, the Swing Line Lender, or any Lender, at
its address specified in or pursuant to the Revolving Credit Agreement.

 

Section 11.                                    No Waiver: Remedies.  No failure
on the part of the Administrative Agent or any other Lender Party to exercise,
and no delay in exercising, any right hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The rights and remedies herein provided are cumulative and not exclusive
of any other rights, powers, privileges or remedies provided by law or in equity
or under any other instrument, document or agreement now existing or hereafter
arising.

 

Section 12.                                    Continuing Guaranty: Assignments
under the Revolving Credit Agreement.  There are no conditions precedent to the
effectiveness of this Guaranty. This Guaranty is a continuing guaranty and
shall:

 

(a)                                 remain in full force and effect, except with
respect to any Guarantor released from its obligations hereunder pursuant to
Section 10.01(g) of the Revolving Credit Agreement, until all Guaranteed
Obligations (other than (i) L/C Obligations from undrawn and outstanding Letters
of Credit and (ii) contingent reimbursement or indemnification obligations for
which no claim has been made) are paid in full in immediately available funds
and the Commitments are terminated, and any L/C Obligations (other than
Unreimbursed Amounts) have been Cash Collateralized in accordance with the
Revolving Credit Agreement (or other arrangements satisfactory to the applicable
L/C Issuer with respect thereto have been made) (“Payment in Full”). 
Notwithstanding the foregoing, in the event that any payment by or on behalf of
the Borrower or any Guarantor is made, or any Lender Party exercises its right
of setoff, in respect of the Guaranteed Obligations and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by any Lender Party in its discretion)
to be repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Laws or otherwise, this Guaranty shall be
automatically revived and reinstated in full force and effect in respect of the
amount of such payment or proceeds, all as if such payment had not been made or
such setoff had not occurred and whether or not such Lender Party is in
possession of or has released this Guaranty and

 

5

--------------------------------------------------------------------------------



 

regardless of any prior revocation, rescission, termination or reduction.  The
obligations of each Guarantor under this paragraph shall survive termination of
this Guaranty;

 

(b)                                 be binding upon each Guarantor and its
successors and assigns; and

 

(c)                                  inure to the benefit of and be enforceable
by the Administrative Agent, each Lender, each L/C Issuer, the Swing Line
Lender, and their respective successors, permitted transferees and permitted
assigns, provided that, notwithstanding anything contained in this Guaranty to
the contrary, no beneficiary of this Guaranty other than the Administrative
Agent shall have any right individually to enforce this Guaranty, it being
understood and agreed that all powers, rights and remedies hereunder may be
exercised solely by the Administrative Agent on behalf of the beneficiaries
hereof in accordance with the terms hereof.  By accepting the benefit of this
Guaranty, each such beneficiary agrees to the terms of this subsection (c).

 

Without limiting the generality of the foregoing clause (c), subject to Section
10.06 of the Revolving Credit Agreement, any Lender Party may assign or
otherwise transfer all or any portion of its rights and obligations under the
Revolving Credit Agreement to the extent permitted thereby (including, without
limitation, all or any portion of its Commitment, the Loans owing to it and the
Note or Notes held by it) to any other Person, and such other Person shall
thereupon become vested with all the benefits in respect thereof granted to such
Lender herein or otherwise, subject, however, in all respects to the provisions
of the Revolving Credit Agreement.  Each Guarantor acknowledges that upon any
Person becoming a Lender, the Administrative Agent, an L/C Issuer, or the Swing
Line Lender in accordance with the Revolving Credit Agreement, such Person shall
be entitled to the benefits hereof.

 

Section 13.                                    Incorporation by Reference.  This
Guaranty hereby incorporates by reference the provisions of Section 3.01(a) and
(g) of the Revolving Credit Agreement.

 

Section 14.                                    GOVERNING LAW; JURISDICTION;
CONSENT TO SERVICE OF PROCESS; WAIVER OF JURY TRIAL.

 

(a)                                 GOVERNING LAW.  THIS GUARANTY AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS GUARANTY AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)                                 SUBMISSION TO JURISDICTION.  EACH PARTY
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, BOROUGH OF MANHATTAN, AND ANY APPELLATE COURT FROM ANY THEREOF IN ANY
ACTION, LITIGATION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR
ANY OTHER LOAN DOCUMENT AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL

 

6

--------------------------------------------------------------------------------



 

AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER, THE L/C ISSUER, OR
ANY OF THEIR RESPECTIVE AFFILIATES MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT AGAINST ANY
OTHER PARTY HERETO OR THERETO, ANY GUARANTOR OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

 

(c)                                  WAIVER OF VENUE.  EACH PARTY HERETO
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR
ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION 14.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)                                 SERVICE OF PROCESS. EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 10.  NOTHING IN THIS GUARANTY WILL AFFECT THE RIGHT OF ANY PARTY HERETO
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

(e)                                  WAIVER OF JURY TRIAL.  EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

Section 15.                                    INDEMNIFICATION.  TO THE EXTENT
THAT THE BORROWER WOULD BE REQUIRED TO DO SO PURSUANT TO SECTION 10.04 OF THE
REVOLVING CREDIT AGREEMENT, EACH GUARANTOR SHALL INDEMNIFY THE INDEMNITEES
AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS,
DAMAGES, LIABILITIES, SETTLEMENT COSTS, AND RELATED EXPENSES (INCLUDING THE
REASONABLE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR THE INDEMNITEES),
INCURRED BY ANY INDEMNITEE OR ASSERTED AGAINST ANY INDEMNITEE BY ANY PERSON
(INCLUDING THE BORROWER OR ANY OTHER GUARANTOR) OTHER THAN SUCH INDEMNITEE AND
ITS RELATED PARTIES ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (A)
THE EXECUTION OR DELIVERY OF THIS GUARANTY, ANY OTHER LOAN DOCUMENT, OR ANY
AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE
PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER, THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, OR, IN THE CASE
OF THE ADMINISTRATIVE

 

7

--------------------------------------------------------------------------------



 

AGENT (AND ANY SUB-AGENT THEREOF) AND ITS RELATED PARTIES ONLY, THE
ADMINISTRATION OF THIS GUARANTY AND THE OTHER LOAN DOCUMENTS, (B) ANY LOAN OR
LETTER OF CREDIT OR THE USE OR PROPOSED USE OF THE PROCEEDS THEREFROM (INCLUDING
ANY REFUSAL BY ANY L/C ISSUER TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF
CREDIT IF THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY
COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT), (C) ANY ACTUAL OR ALLEGED
PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR
OPERATED BY ANY GUARANTOR, THE BORROWER, OR ANY OF ITS SUBSIDIARIES, OR ANY
ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO ANY GUARANTOR, THE BORROWER, OR
ANY OF ITS SUBSIDIARIES, OR (D) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION,
INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY, WHETHER BROUGHT BY A THIRD PARTY OR BY THE
BORROWER OR ANY OTHER GUARANTOR, AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A
PARTY THERETO, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN
PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE;
PROVIDED THAT (A) SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE
TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES
ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE
JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
SUCH INDEMNITEE OR A BREACH IN BAD FAITH BY AN INDEMNITEE OF ITS OBLIGATIONS
UNDER THE LOAN DOCUMENTS, AND (B) SUCH FEES, CHARGES AND DISBURSEMENTS OF
COUNSEL SHALL BE LIMITED TO A SINGLE FIRM OF COUNSEL FOR ALL THE INDEMNITEES
AND, IF REASONABLY NECESSARY, A SINGLE FIRM OF LOCAL OR REGULATORY COUNSEL IN
EACH APPROPRIATE JURISDICTION AND A SINGLE FIRM OF SPECIAL COUNSEL FOR EACH
RELEVANT SPECIALTY, IN EACH CASE FOR ALL SUCH INDEMNITEES, AND, SOLELY IN THE
CASE OF AN ACTUAL OR PERCEIVED CONFLICT OF INTEREST, WHERE THE INDEMNITEE
AFFECTED BY SUCH CONFLICT INFORMS THE BORROWER OF SUCH CONFLICT, ONE ADDITIONAL
FIRM OF COUNSEL IN EACH RELEVANT JURISDICTION FOR THE AFFECTED INDEMNITEE
SIMILARLY SITUATED.  THIS SECTION 15 SHALL NOT APPLY WITH RESPECT TO TAXES OTHER
THAN ANY TAXES THAT REPRESENT LOSSES, CLAIMS, DAMAGES, ETC. ARISING FROM ANY
NON-TAX CLAIM.

 

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, NO GUARANTOR OR INDEMNITEE
SHALL ASSERT, AND EACH GUARANTOR AND INDEMNITEE HEREBY WAIVES, AND ACKNOWLEDGES
THAT NONE OF ITS AFFILIATES SHALL HAVE, ANY CLAIM AGAINST ANY GUARANTOR OR ANY
INDEMNITEE, ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR
PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN
CONNECTION WITH, OR AS A RESULT OF, THIS GUARANTY, ANY OTHER LOAN DOCUMENT OR
ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY, ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS
THEREOF; PROVIDED THAT NOTHING CONTAINED IN THIS SENTENCE SHALL LIMIT THE SUCH
GUARANTOR’S INDEMNIFICATION OBLIGATIONS TO THE EXTENT SUCH SPECIAL, INDIRECT,
CONSEQUENTIAL OR PUNITIVE DAMAGES ARE INCLUDED IN ANY THIRD PARTY CLAIM IN
CONNECTION WITH WHICH ANY INDEMNITEE IS OTHERWISE ENTITLED TO INDEMNIFICATION IN
THE PARAGRAPH ABOVE.  NO INDEMNITEE SHALL BE LIABLE FOR ANY DAMAGES

 

8

--------------------------------------------------------------------------------



 

ARISING FROM THE USE BY UNINTENDED RECIPIENTS OF ANY INFORMATION OR OTHER
MATERIALS DISTRIBUTED TO SUCH UNINTENDED RECIPIENTS BY SUCH INDEMNITEE THROUGH
TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS IN
CONNECTION WITH THIS GUARANTY OR THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY OTHER THAN FOR DIRECT OR ACTUAL DAMAGES RESULTING
FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE OR THE BREACH
IN BAD FAITH OF SUCH INDEMNITEE OF ITS OBLIGATIONS HEREUNDER OR THEREUNDER AS
DETERMINED BY A FINAL AND NONAPPEALABLE JUDGMENT OF A COURT OF COMPETENT
JURISDICTION.

 

ALL AMOUNTS DUE UNDER THIS SECTION 15 SHALL BE PAYABLE NOT LATER THAN TEN
BUSINESS DAYS AFTER DEMAND THEREFOR.  THE AGREEMENTS IN THIS SECTION 15 SHALL
SURVIVE THE RESIGNATION OF THE ADMINISTRATIVE AGENT, ANY L/C ISSUER AND THE
SWING LINE LENDER, THE REPLACEMENT OF ANY LENDER, THE TERMINATION OF THE
AGGREGATE COMMITMENTS, THE TERMINATION OF ANY LOAN DOCUMENT, AND THE REPAYMENT,
SATISFACTION OR DISCHARGE OF ALL THE OTHER GUARANTEED OBLIGATIONS.

 

Section 16.                                    Additional Guarantors.  Upon the
execution and delivery by any other Person of a Guaranty Supplement in
substantially the form of Exhibit A attached hereto (each, a “Guaranty
Supplement”), such Person shall become a Guarantor hereunder with the same force
and effect as if originally named as a Guarantor herein.  The execution and
delivery of any Guaranty Supplement shall not require the consent of any other
Guarantor hereunder.  The rights and obligations of each Guarantor hereunder
shall remain in full force and effect notwithstanding the addition of any new
Guarantor as a party to this Guaranty.

 

Section 17.                                    Severability.  If any provision
of this Guaranty is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Guaranty shall not be affected or impaired thereby and (b) the parties shall
endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

 

Section 18.                                    Counterparts. This Guaranty may
be executed in counterparts (and by different parties hereto in different
counterparts), each of which, when so executed (and any copy of an executed
counterpart that is an electronic record), shall constitute an original, and all
of which when taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page of this Guaranty by
facsimile or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Guaranty.

 

Section 19.                                    NOTICE OF FINAL AGREEMENTS.  THIS
GUARANTY AND THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

[Remainder of this page intentionally left blank.]

 

9

--------------------------------------------------------------------------------



 

Each Guarantor has caused this Guaranty to be duly executed as of the date first
above written.

 

 

 

GUARANTORS:

 

 

 

 

 

ENLINK MIDSTREAM PARTNERS, LP

 

 

 

By: EnLink Midstream GP, LLC, its general partner

 

 

 

 

 

By:

/s/ Eric D. Batchelder

 

Name:

Eric D. Batchelder

 

Title:

Executive Vice President and Chief Financial Officer

 

Signature Page to Guaranty Agreement (Revolving Credit Agreement)

 

--------------------------------------------------------------------------------



 

 

ADMINISTRATIVE AGENT:

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

By:

/s/ Don B. Pinzon

 

Name:

Don B. Pinzon

 

Title:

Vice President

 

Signature Page to Guaranty Agreement (Revolving Credit Agreement)

 

--------------------------------------------------------------------------------



 

Exhibit A to

Guaranty Agreement

 

Guaranty Supplement No.       

(Revolving Credit Agreement)

 

THIS GUARANTY SUPPLEMENT NO.     (this “Guaranty Supplement”) is made as of
                   , to the Guaranty Agreement (Revolving Credit Agreement)
dated as of January 25, 2019 (such agreement, together with all amendments,
restatements, other modifications and Guaranty Supplements (as such term is
defined therein), the “Guaranty”), executed by EnLink Midstream Partners, LP, a
Delaware limited partnership, as the initial signatory thereto and each other
Person who from time to time thereafter became a party thereto pursuant to
Section 16 thereof (each, individually, a “Guarantor” and, collectively, the
“Guarantors”), in favor of Administrative Agent (as defined in the Guaranty) for
the benefit of the Lender Parties (as used in the Guaranty).

 

BACKGROUND.

 

Capitalized terms not otherwise defined herein have the meaning specified in the
Guaranty.  The Guaranty provides that additional parties may become Guarantors
under the Guaranty by execution and delivery of this Guaranty Supplement to the
Administrative Agent.  Pursuant to the provisions of Section 16 of the Guaranty,
the undersigned is becoming a Guarantor under the Guaranty.  The undersigned
desires to become a Guarantor under the Guaranty in order to induce the Lender
Parties to continue to make credit extensions and financial accommodations under
the Revolving Credit Agreement.

 

AGREEMENT.

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
undersigned hereby agrees as follows:

 

SECTION 1.                            In accordance with the Guaranty, the
undersigned hereby becomes a Guarantor under the Guaranty with the same force
and effect as if it were an original signatory thereto as a Guarantor and the
undersigned hereby (a) agrees to all the terms and provisions of the Guaranty
applicable to it as a Guarantor thereunder and (b) represents and warrants that
the representations and warranties made by it as a Guarantor thereunder are true
and correct on and as of the date hereof.  Each reference to a “Guarantor” in
the Guaranty shall be deemed to include the undersigned.

 

SECTION 2.                            Except as expressly supplemented hereby,
the Guaranty shall remain in full force and effect in accordance with its terms.

 

SECTION 3.                            THIS GUARANTY SUPPLEMENT, THE GUARANTY AND
ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT
OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS GUARANTY SUPPLEMENT
AND/OR THE GUARANTY AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.

 

SECTION 4.                            This Guaranty Supplement hereby
incorporates by reference Section 14 of the Guaranty, which Section is deemed to
be a part hereof, and this Guaranty Supplement shall be deemed to be a part of
the Guaranty.

 

Exhibit A to Guaranty Agreement (Revolving Credit Agreement)

 

--------------------------------------------------------------------------------



 

SECTION 5.                            This Guaranty Supplement may be executed
by the parties hereto in several counterparts, each of which shall be deemed to
be an original and all of which shall constitute together but one and the same
agreement.  Executed counterpart signature pages delivered by facsimile or as an
attachment to electronic mail shall be deemed to be an original.

 

[Remainder of this page intentionally left blank.]

 

Exhibit A to Guaranty Agreement

 

--------------------------------------------------------------------------------



 

EXECUTED as of the date above first written.

 

 

 

[GUARANTOR]

 

 

 

 

 

 

 

 

By:

 

 

 

Print Name:

 

 

 

Print Title:

 

 

 

 

 

 

 

ACCEPTED BY:

 

 

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

 

 

 

By:

 

 

 

Print Name:

 

 

 

Print Title:

 

 

 

 

Exhibit A to Guaranty Agreement

 

--------------------------------------------------------------------------------